DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 3,503,345) in view of Estelle et al. (US 6,712,906 B2).
With respect to claim 1, Abrams teach an apparatus (Fig. 1) for forming a shaped film product 26 comprising:
a mask 14 having an aperture 16 corresponding to the desired shaped film product 26;
b. a mask support 12 having disposed thereon a release-lined substrate 10, 30 disposed thereon, the mask support 12 being arranged and configured to support the mask 14;
c. a system 18 for delivering a film forming composition 22 to the mask aperture 16 comprising a nozzle 20 arranged and configured to receive the film forming composition and to deliver it to the mask aperture 16, 
wherein a shaped film product 26 is formed on the release-lined substrate 10, 30 and is removable therefrom for use (see column 3, lines 47-49).  See, in particular, Figures 1-3 and column 1, line 55-column 3, line 51.  Abrams is silent with respect to the details of the system for delivering a film forming composition and whether it includes a film-forming composition 
With respect to claim 4, to the extent that the claim recites any particular structure to provide a laminar flow, the apparatus of Abrams as modified by Estelle et al. includes a nozzle that allows for controlled flow of the material to the substrate and is capable of producing laminar flow as broadly recited.  MPEP 2114 states “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  Thus, since Abrams as modified by Estelle et al. teaches all of the structure as recited, it meets the claim language.         

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Macpherson et al. (US 5,017,394), Baker (US 3,658,977), and Paul (US 4,419,168) each teach screen printing onto a release substrate having similarities to the claimed subject matter that are readily apparent.  Zimmer (US 3,890,896) teaches a system for delivering a composition to a mask aperture including a reservoir, pump and pump controller having similarities to the claimed subject matter that are readily apparent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 2, 2021